     Case 2:19-cv-01203-GMN-EJY Document 7 Filed 08/19/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    TONY HINES,                                              Case No. 2:19-cv-01203-GMN-EJY
 5                   Plaintiff,
                                                                 ORDER EXTENDING STAY
 6                   v.
 7    B. FAULKER, et al.,
 8                   Defendants.
 9
10          This case was referred to the Court’s Inmate Early Mediation Program (“IEM”) on June 18,

11   2020 (ECF 3) and was stayed for ninety (90) days to September 16, 2020, to allow Plaintiff and

12   Defendants an opportunity to settle their dispute. Due to the pandemic, the mediation session with

13   a court-appointed mediator was not held and cannot be held until November 13, 2020. The Court

14   now extends the stay until November 16, 2020, two days after the scheduled IEM. The status report

15   is also due on that date. During this stay period and until the Court lifts the stay, no other pleadings

16   or papers may be filed in this case, and the parties may not engage in any discovery, nor are the

17   parties required to respond to any paper filed in violation of the stay unless specifically ordered by

18   the Court to do so.

19          For the foregoing reasons, IT IS HEREBY ORDERED that the stay is extended until

20   November 16, 2020, two days after the IEM. The Office of the Attorney General shall file the report

21   form regarding the results of the stay by that date.

22          Dated this 19th day of August, 2020

23

24
                                                    ELAYNA J. YOUCHAH
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
